DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 2, 4-6 and 14 are cancelled. Claims 1, 3, 6-13 and 15-20 are pending.
Response to Amendment
This office action is in response to communication received on 02/04/2022. The response presented amendment to claims 1, 3, 7, 13, 15 and 17 is hereby acknowledged. No new matter is introduced. Amendment made to overcome the 35 USC § 112 rejection is persuasive. Thus, the rejections are withdrawn. 
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 9134291 B2
Jamison et al. hereinafter Jamison
US 20140319080 A1
Kaarigstad et al. hereinafter Kaarigstad
US 20160040533 A1
Harrison et al. hereinafter Harrison
US 20130277113 A1
Murphy
US 20150316527 A1
Stock et al. hereinafter Stock


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison, Kaarigstad and Stock.
With respect to claim 1, Jamison discloses a testing apparatus (monitoring system 100), comprising: 
a fluid collection container (mud pit 112) configured to hold a drilling fluid (drilling fluid 114); 
a first fluid conduit (first port 120) connected to the fluid collection container (112); 
a second fluid conduit (second 122) connected to the fluid collection container (112); 
a first pump (pump 134) configured to move the drilling fluid from the fluid collection container (112) to the fluid chamber (229), the first pump (134) connected to the first fluid conduit (120); 
a rheology sensor (228) in communication with the fluid chamber (229); 
a user interface configured to accept user defined data (user interface 178); and 
an electrical system (master module 132) connected to the user interface (178) and configured to process the user defined data, wherein the testing apparatus is configured to receive user data on tests to be performed by the testing apparatus, and control the first pump, the second pump and the rheology sensor to automatically test the drilling fluid according to the user defined data (col. 13 lines 41-45 and 62-64 discloses the master module 132 may be configured to measure the rheology (e.g., viscosity, shear rate) and density of the drilling fluid 114 sample in addition to controlling the sample flow through the monitoring system 100…a fully automated measurement unit designed to measure the density and rheological properties of a drilling fluid per API standards).
Jamison is silent about a second pump configured to move the drilling fluid from a bottle to the fluid chamber, the second pump connected to the second fluid conduit.
Kaarigstad, from the area of well fluid test device, discloses a second pump (second pump 160) configured to move the drilling fluid from a bottle to the fluid chamber, the second pump connected to the second fluid conduit (¶[0042] discloses second pump 160 may provide pump fluid through the same or different ports within the test device 100).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jamison with the teaching of Kaarigstad so that Jamison invention will have a second pump to push the fluid to the fluid chamber as disclosed in Kaarigstad’s invention for the predicable benefit of a two-pump automated monitoring and analyzing of drilling fluid.
 Jamison in col. 10,  lines 30-32, discloses valve 130 is selectively operable to direct drilling fluid into master module 232 from both port 120 and 122 sequentially. However, Jamison doesn’t explicitly disclose the fluid chamber configured to receive drilling fluid from both the first fluid conduit and the second fluid conduit; an electric circuit configured to at least one of heat and cool the drilling fluid within the fluid chamber and wherein the electrical system further comprises an electric temperature controller pulse modulator configured to generate a control signal to control the electric circuit; wherein the electric circuit further comprises: a thermoelectric material placed on an outside surface of the fluid chamber; wherein a current is passed through the thermoelectric material to produce both a heated region and a cooled region on opposite sides of the thermoelectric material. 
Stock, from the area of an automated meter to measure the electrical stability of drilling fluids, discloses the fluid chamber configured to receive drilling fluid from both the first fluid conduit and the second fluid conduit (as illustrated in Fig. 1 and disclosed in paragraph [0036], fluid is pumped through inlet 20 and fluid inlet 24 of valve block 14 into sample cell 12); an electric circuit configured to at least one of heat and cool the drilling fluid within the fluid chamber and wherein the electrical system further comprises an electric temperature controller pulse modulator configured to generate a control signal to control the electric circuit; wherein the electric circuit further comprises: a thermoelectric material placed on an outside surface of the fluid chamber; wherein a current is passed through the thermoelectric material to produce both a heated region and a cooled region on opposite sides of the thermoelectric material (¶[0048] discloses a Peltier device may be coupled to the housing and used to cool and/or heat the fluid contained in the housing. A Peltier device uses the Peltier effect to create heat flux across the device. The Peltier device may be coupled to a DC voltage generator. The resultant temperature of the sample fluid may be determined by the amount of current provided to the Peltier device).     
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jamison with the teachings of Stock so that Jamison’s master module will receive fluid from both ports and to place a thermoelectric material on the outside surface of the fluid chamber for the predicable benefit of automatically adjusting a temperature of the drilling fluid sample to a first temperature of the at least two temperatures and testing the fluid sample at the first temperature.   
     With respect to claim 3, Jamison, Kaarigstad and Stock disclose the testing apparatus of claim 1 above. Jamison further discloses the electric circuit (measurement modules 132, 142, 144, 146) is configured to both heat (234) and cool (140) the fluid chamber housing (229) the fluid sample (114).
With respect to claim 6, Jamison, Kaarigstad and Stock disclose the testing apparatus of claim 1 above. Jamison further discloses at least one thermometer connected to the electrical system and configured to obtain a fluid temperature within the fluid chamber (col. 15 lines 25-28 discloses  the temperature of the sample is measured adjusted to a user defined setting within chamber 229).  
With respect to claim 7, Jamison, Kaarigstad and Stock disclose the testing apparatus of claim 1 above. Jamison further discloses a filter (filter 124 and 126) positioned inside the fluid collection container (mud pit 112), wherein at least one of the first fluid conduit and the second fluid conduit connects to the filter (Fig. 3 illustrates filters 124 and 126 within mud pit 112 coupled to ports 120 and 122).  
With respect to claim 9, Jamison, Kaarigstad and Stock disclose the testing apparatus of claim 1 above. Jamison further discloses the user interface is a capacitive screen (col. 13 lines 6-9 user interface 178 is a display screen).
With respect to claim 10, Jamison, Kaarigstad and Stock disclose the testing apparatus of  claim 1 above. Jamison further discloses a housing configured to house the first fluid conduit (120), the second fluid conduit (122), the fluid chamber (229), the first pump (134), the second pump (160 (Jamison modified by Kaarigstad in claim 1)), the rheology sensor (228), the electrical system (132), and the user interface (178). 
Jamison is silent about all the recited components are housed within a housing. 
Stock further discloses an automatic drilling fluid analyzer 200 includes a housing 70 housing components of drilling fluid analyzer as shown in Fig. 7A-7C.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jamison with the teachings of Stock so that all the claimed components of Jamison will be housed in a housing as disclosed in Stock’s invention for the predicable benefit of making the analysis device portable. Doing so, reduce the amount of equipment to transport to different testing sites and to provide a more accurate and timely results. Furthermore,  portable devices can offer instant results online.          
With respect to claim 11, Jamison, Kaarigstad and Stock disclose the testing apparatus of claim 10 above. Stock further discloses two fans configured to move air through the housing (¶[0070] discloses the automatic drilling fluid property analyzer 200 may be disposed in a shell housing 75. The shell housing 75 may include one or more fans 169).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jamison with the teachings of Stock so that Jamison invention will have two cooling fans within the housing as disclosed in Stock invention for the predicable benefit of preventing the analyzer components and electronics from overheating.   
With respect to claim 12, Jamison, Kaarigstad and Stock disclose the testing apparatus of claim 1 above. Jamison further discloses the rheology sensor is a viscometer (col. 13 lines 41-43 discloses the master module 132 may be configured to measure the rheology (e.g., viscosity, shear rate) and density of the drilling fluid 114).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jamison, Kaarigstad and Stock as applied to claim 1 above, and further in view of Murphy.
 With respect to claim 8, Jamison, Kaarigstad and Stock disclose the testing apparatus of claim 1 above. Jamison further discloses measurement Modules measuring the sizes and relative quantities of the various particles in the drilling fluid sample (col. 16 lines 20-24). However, Jamison is silent about at least one level detector connected to the fluid chamber and configured to measure a level of fluid within the fluid chamber when fluid is present.
  Murphy, from the area of solid-liquid separation of drilling fluids for analysis, discloses at least one level detector connected to the fluid chamber and configured to measure a level of fluid within the fluid chamber when fluid is present (¶[0018] discloses attaching a first automated measurement apparatus to the first collector 126, which may read the fluid volume levels).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jamison with the teachings of Murphy so that Jamison measurement chamber will have a level detector attached to it for the predicable benefit of measuring the level of fluid within the fluid chamber and transmit the value to the measurement modules in order to automate the fluid analysis process.     
Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison and Stock.
 With respect to claim 13, Jamison discloses a method for automatic testing fluid samples (col. 2 lines 65-67 discloses automated Mud Measuring Equipment (AMME) for measuring desired drilling fluid properties), comprising: 
supplying a drilling fluid sample into a fluid chamber through action of at least two pumps (col. 4 lines 37-46 disclose fluid ports are configured to intake a sample of the drilling fluid when in the intake state via a pump configured to move drilling fluid through the system; as illustrated in Fig. 5 measurement chamber 229 is filled with a fresh sample of the drilling fluid 214 via the two ports); 
receiving instructions to test the drilling fluid sample for at least two temperatures (col. 7 lines 25-27 discloses user commands entered through a suitable input device 44 for the test; ); 
automatically adjusting a temperature of the drilling fluid sample to a first temperature of the at least two temperatures (col. 15 lines 25-28 disclose the temperature of the sample is adjusted to a user defined temperature setting; col. 9 lines 8-10 discloses the viscosity of the mud to be measured at a series of elevated temperatures); 
testing the fluid sample at the first temperature (col. 15 lines 35-37 discloses once a predefined or user-defined fluid sample temperature is obtained, a measure of the fluid's shear stress is taken).
Jamison is silent about automatically adjusting the temperature of the drilling fluid sample to a second temperature of the at least two temperatures; and testing the fluid sample at the second temperature. 
Stock, an automated meter to measure the electrical stability of drilling fluids, discloses automatically adjusting the temperature of the drilling fluid sample to a second temperature of the at least two temperatures (¶[00116] discloses during testing, a single fluid sample may be tested multiple times, at different temperatures); and testing the fluid sample at the second temperature (one of the tests performed at the multiple tests at different temperature is interpreted as the second temperature); automatically adjusting the temperature through the fluid chamber with an electric temperature controller (¶0048).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jamison with the teachings of Stock so that Jamison’s invention will perform a second test at different temperature in order to test the single fluid sample the second time for the predicable benefit of improving the accuracy of the rheological properties of the fluid measured.
With respect to claim 15, Jamison and Stock disclose the method of claim 14 above. Jamison further discloses the rheology sensor is a viscometer (col. 13 lines 41-43 discloses the master module 132 may be configured to measure the rheology (e.g., viscosity, shear rate) and density of the drilling fluid 114).  
With respect to claim 16, Jamison and Stock disclose the method of claim 13 above. Jamison further discloses the drilling fluid sample is supplied directly from a drilling operation (col. 9 lines 17-18 discloses a fluid sample can be drawn from any desired point in the drilling system).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison, Kaarigstad and Stock.
With respect to claim 17, Jamison discloses a testing apparatus (monitoring system 100), comprising: 
a fluid collection container (mud pit 112) configured to hold a drilling fluid (drilling fluid 114); 
a first fluid conduit (first port 120) connected to the fluid collection container (112); 
a second fluid conduit (second 122) connected to the fluid collection container (112); 
a fluid chamber (measurement chamber 229) configured to receive drilling fluid (114) from the fluid conduit (120); 
a first pump (pump 134) configured to move the drilling fluid from the bottle (112) to the fluid chamber (229); 
a second pump configured to move the drilling fluid from the bottle to the fluid chamber; 
a rheology sensor (228) in communication with the fluid chamber (229) ;  33PATENTATTORNEY DOCKET NO. IS18.0217 
a user interface configured to accept user defined data (user interface 178); 
an electrical system (master module 132) connected to the user interface (178) and process the user defined data, wherein the testing apparatus is configured to receive user data, and control the first pump, and the rheology sensor to automatically test the drilling fluid according to the user defined data (col. 13 lines 41-45 and 62-64 discloses the master module 132 may be configured to measure the rheology (e.g., viscosity, shear rate) and density of the drilling fluid 114 sample in addition to controlling the sample flow through the monitoring system 100…a fully automated measurement unit designed to measure the density and rheological properties of a drilling fluid per API standards), the electrical system further configured with a memory to store and transmit data related to parameters of a tested fluid (col. 13 lines 2-7 a memory device 176 and implemented by the controller(s); the results can then be transmitted e.g., via cabling or wireless signal, to the user via a user interface or host data server 178); 
at least one equipment thermometer connected to at least one of the rheology sensor (col. 15 lines 25-28 discloses  the temperature of the sample is measured adjusted to a user defined setting within chamber 229). 
Jamison is silent about a second pump configured to move the drilling fluid from a bottle to the fluid chamber, the second pump connected to the second fluid conduit.
Kaarigstad, from the area of well fluid test device, discloses a second pump (second pump 160) configured to move the drilling fluid from a bottle to the fluid chamber, the second pump connected to the second fluid conduit (¶[0042] discloses second pump 160 may provide pump fluid through the same or different ports within the test device 100).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jamison with the teaching of Kaarigstad so that Jamison invention will have a second pump to push the fluid to the fluid chamber as disclosed in Kaarigstad’s invention for the predicable benefit of a two-pump automated monitoring and analyzing of drilling fluid.           
 Jamison as modified by  Kaarigstad is silent about all the recited components are housed within a housing and comprising two fans configured to move air through the housing. 
Stock, an automated meter to measure the electrical stability of drilling fluids, discloses an automatic drilling fluid analyzer 200 includes a housing 70 housing components of drilling fluid analyzer as shown in Fig. 7A-7C.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jamison with the teachings of Stock so that all the claimed components of Jamison will be housed in a housing as disclosed in Stock’s invention for the predicable benefit of making the analysis device portable. Doing so, reduce the amount of equipment to transport to the testing site and to provide a more accurate and timely results. Furthermore,  portable devices can offer instant results online.   
Stock further discloses two fans configured to move air through the housing (¶[0070] discloses the automatic drilling fluid property analyzer 200 may be disposed in a shell housing 75. The shell housing 75 may include one or more vents and/or fans 169).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jamison with the teachings of Stock so that Jamison invention will have two cooling fans within the housing as disclosed in Stock invention for the predicable benefit of preventing the analyzer components and electronics from overheating.          
With respect to claim 18, Jamison, Kaarigstad and Stock disclose the testing apparatus of claim 17 above. Jamison further discloses the rheology sensor is a viscometer (col. 13 lines 41-43 discloses the master module 132 may be configured to measure the rheology (e.g., viscosity, shear rate) and density of the drilling fluid 114).    
With respect to claim 19, Jamison, Kaarigstad and Stock disclose the testing apparatus of claim 18 above. Jamison further discloses the fluid chamber (229) is a component of the viscometer (as illustrated in Fig. 4-5, chamber 229 is within Real-time Density and Viscosity (RTDV) device 232).  
With respect to claim 20, Jamison, Kaarigstad and Stock disclose the testing apparatus of claim 17 above. Jamison further discloses the electrical system (master module 132) is configured with a processor configured to perform the processing of the user defined data and a non-volatile memory configured to store data obtained from the processor and the user interface (col. 13 lines 2-7 a memory device 176 and implemented by the controller(s); the results can then be transmitted e.g., via cabling or wireless signal, to the user via a user interface 178).
Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. The newly introduced limitation is disclosed in Stock reference as a Peltier device (not shown) may be coupled to the housing and used to cool and/or heat the fluid contained in the housing. A Peltier device uses the Peltier effect to create heat flux across the device. The Peltier device may be coupled to a DC voltage generator. The resultant temperature of the sample fluid may be determined by the amount of current provided to the Peltier device (¶0048). Thus, the amendment is obvious over Stock.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861        

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861